              Case 19-25801-LMI      Doc 71     Filed 01/22/21      Page 1 of 2




                       UNITED STATES BANKRUTPCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                               www.flsb.uscourts.gov

In re:                                        Case No. 19-25801-LMI
         Ava C Benjamin

          Debtor(s).                          Chapter 13
_________________________/

                     MOTION TO MODIFY CHAPTER 13 PLAN

         COMES NOW, the Debtor, by and through the undersigned counsel and files this

Motion to Modify Chapter 13 Plan and as grounds states as follows:

         1.     On November 22, 2019 the instant case was filed.

         2.     On July 15, 2020 Debtor’s Fourth Amended Chapter 13 plan was

                confirmed.

         3.     In Debtor’s confirmed plan, the debtor is paying Creditor Habitat for

                Humanity of Greater Miami, Inc. / c/o Tiaa Bank [POC#7] as a cure and

                maintain creditor.

         4.     Creditor filed a notice of mortgage payment change along with a notice of

                post-petition fees and expenses, wherein the regular payment of the

                Debtor’s mortgage has increased.

         5.     Debtor desires to modify the plan in order to provide for the new payment.

         WHEREFORE, undersigned counsel prays that this Honorable Court enter an

Order Granting and Approving Debtor’s First Modified Plan.

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court as set forth in Local Rule 910(A).
            Case 19-25801-LMI       Doc 71    Filed 01/22/21    Page 2 of 2




                               CERTIFICATE OF SERVICE

                I HEREBY CERTIFY, that a true and correct copy of the foregoing was

sent via ecf to Nancy K. Neidich, Trustee and U.S. Mail on January 22, 2021: to all

parties on the service list.

                                     Respectfully Submitted:

                                     ROBERT SANCHEZ, P.A.
                                     Attorney for Debtors
                                     355 W 49th Street
                                     Hialeah, FL 33012
                                     Tel. 305-687-8008

                                     By:/s/ Robert Sanchez_____________
                                       Robert Sanchez, Esq., FBN#0442161
